Case 1:19-cv-02358-RGA Document 1-1 Filed 12/26/19 Page 1 of 2 PageID #: 4




            Exhibit A
Case 1:19-cv-02358-RGA Document 1-1 Filed 12/26/19 Page 2 of 2 PageID #: 5




From: "Diffley, Dan" <Dan.Diffley@alston.com>
Date: December 24, 2019 at 8:14:50 AM EST
To: "Maines, J. Allen (ATL - X48525)" <Allen.Maines@hklaw.com>
Subject: FW: Tyson/API

      ﻿
      [External email]
      FYI.

      From: Diffley, Dan
      Sent: Tuesday, December 24, 2019 8:14 AM
      To: 'Sledge, Edward' <esledge@bradley.com>
      Subject: Tyson/API

      Ed- As of now, we can accept service for Don Mabe. I expect
      to have answers to your other questions Thursday or Friday.
      I hope you and your family enjoy the holiday.

      Dan

      Daniel F. Diffley
      Alston & Bird LLP
      1201 West Peachtree Street
      Atlanta, Georgia 30309
      404-881-4703
      404-641-0319 (cell)
      dan.diffley@alston.com




      NOTICE: This e-mail message and all attachments may contain legally privileged
      and confidential information intended solely for the use of the addressee. If you
      are not the intended recipient, you are hereby notified that you may not read,
      copy, distribute or otherwise use this message or its attachments. If you have
      received this message in error, please notify the sender by email and delete all
      copies of the message immediately.
